FILED
                           NOT FOR PUBLICATION                             OCT 10 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10427

              Plaintiff - Appellee,              D.C. No. 4:12-cr-02236-RCC-
                                                 HCE
  v.

JORGE SOTO-CASTELO,                              MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                            Submitted October 8, 2014**
                                Phoenix, Arizona

Before: D. NELSON, SILVERMAN, and M. SMITH, Circuit Judges.

       Jorge Soto-Castelo appeals from the district court’s judgment and challenges

the 12-level sentencing enhancement and the 36-month term of supervised release

imposed for his illegal reentry in violation of 8 U.S.C. § 1326. Because the parties


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are familiar with the facts and procedural history of this case, we repeat only those

facts necessary to resolve the issues raised on appeal. We affirm.

      Conviction under Nev. Rev. Stat. § 453.337 qualifies as a conviction for a

“drug trafficking offense” under U.S.S.G. § 2L1.2(b)(1)(B). United States v.

Benitez-Perez, 367 F.3d 1200, 1204 (9th Cir. 2004). Accordingly, the district court

correctly imposed a 12-level sentencing enhancement based on Soto-Castelo’s

prior conviction under Nev. Rev. Stat. § 453.337.

      The district court acted within its discretion to impose a 36-month term of

supervised release. The district court was authorized to impose a term of

supervised release of not more than three years. 18 U.S.C. § 3583(b)(2).

Supervised release is appropriate when “it would provide an added measure of

deterrence and protection based on the facts and circumstances of a particular

case.” USSG § 5D 1.1(c) cmt. 5. The district court did not abuse its discretion

because the 36-month term of supervised release is reasonable in light of the

district court’s explanation that Soto-Castelo had been previously deported and that

this was Soto-Castelo’s second prosecution for re-entry after a deportation. See

United States v. Valdavinos-Torres, 704 F.3d 679, 692-93 (9th Cir. 2012).

      AFFIRMED.




                                          2